Hill, P. J.
(concurring). I concur in the result upon the ground that the unauthorized use of the title “ doctor ” is a misdemeanor (Education Law, § 66) and tends to deceive the public. The Regents have no legislative power. “ The legislative power of this State shall be vested in the Senate and Assembly.” • (N. Y. Const., art. Ill, § 1.) The Legislature has granted to them the right to implement statutes and make them effective by the means of rules. In view of the statutory inhibition against the unwarranted use of the title “ doctor ”, the Regents may make a rule of the kind under consideration. I
Heffbrnan, Brewster and Foster, JJ., concur with Bliss, J.; Hill, P. J., concurs in a separate memorandum.
Judgment and order affirmed, without costs. [See 269 App. Div. 720.]